Exhibit 99.1 Republic of Chad Awards ERHC Energy Inc. Three Oil Blocks for Exploration and Development HOUSTON, June 30, 2011 - ERHC Energy Inc. (OTCBB: ERHE), a publicly traded American company with oil and gas assets in West Africa, today announced that the government of the Republic of Chad has formally awarded the company three oil blocks for exploration and development. The company expects to announce a concluded production sharing contract in respect to the blocks as early as next week. ERHC’s financial officer, Mr. Sylvan Odobulu, has led a team of legal, technical and financial experts in negotiating the production sharing contract on behalf of ERHC. The specific blocks in the award are Block BDS 2008, Manga and Chari-Ouest Block 3. The award of these blocks follows several months of negotiations between ERHC and the government of Chad. “This is another significant milestone in the remarkable history of ERHC,” said ERHC CEO Peter Ntephe. “Among the independents operating in Africa, we are already one of the largest holders of exploration acreages in terms of number and size of blocks. This new award increases our holding considerably while also strategically diversifying our portfolio beyond the Gulf of Guinea.” The West African nation of Chad, is one of sub-Saharan Africa’s significant crude oil producers. It shares borders with Cameroun and Sudan, which both produce oil, and Nigeria which is Africa’s largest oil producer. Chad has proven oil reserves of 1.5 billion barrels with studies establishing the prospect of more discoveries. Apart from the new award, ERHC currently holds working interests in six Blocks in the Nigeria-São Tomé & Príncipe Joint Development Zone (“JDZ”). ERHC also holds 100 percent of Blocks 4 and 11 of the São Tomé & Príncipe Exclusive Economic Zone (“EEZ”) with an option to acquire up to 15 percent working interests in two other EEZ Blocks. ERHC management will host a live online chat at 5:00 p.m. Central Time Wednesday, July 6, 2011. CEO Peter Ntephe will respond to questions posted live at www.erhc.com/chat. Those unable to participate live will be able to review the online interaction afterward. About ERHC Energy ERHC Energy Inc. is a Houston-based independent oil and gas company focused on growth through high impact exploration in Africa, including within the highly prospective Gulf of Guinea. ERHC is committed to creating and delivering significant value for its shareholders, investors and employees, and to sustainable and profitable growth through risk balanced smart exploration, cost efficient development and high margin production. For more information, visit www.erhc.com. Cautionary Statement This press release contains statements concerning ERHC Energy Inc.’s future operating milestones, future drilling operations, the planned exploration and appraisal program, future prospects, future investment opportunities and financing plans, future shareholders’ meetings as well as other matters that are not historical facts or information. Such statements are inherently subject to a variety of risks, assumptions and uncertainties that could cause actual results to differ materially from those anticipated, projected, expressed or implied. A discussion of the risk factors that could impact these areas and the Company’s overall business and financial performance can be found in the Company’s reports and other filings with the Securities and Exchange Commission. These factors include, among others, those relating to the Company’s ability to exploit its commercial interests in the JDZ and the Exclusive Economic Zone of São Tomé and Príncipe, general economic and business conditions, changes in foreign and domestic oil and gas exploration and production activity, competition, changes in foreign, political, social and economic conditions, regulatory initiatives and compliance with governmental regulations and various other matters, many of which are beyond the Company’s control. Given these concerns, investors and analysts should not place undue reliance on these statements. Each of the above statements speaks only as of the date of this press release. The Company expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statement to reflect any change in the Company’s expectations with regard thereto or any change in events, conditions or circumstances on which any of the above statements is based.
